Citation Nr: 1702678	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  12-16 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1951 to March 1954.  He died in February 2009.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied entitlement to dependency and indemnity compensation (DIC) benefits.  


FINDINGS OF FACT

1. The Veteran died from lung cancer.

2. At the time of his death, he did not have any service-connected disability.

3. The probative evidence of record shows that the Veteran's asbestos-related lung disease was caused by service and affected his lungs, such that they rendered him materially less capable of resisting the effects of his lung cancer.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Va's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159 (b) (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

When VA receives a detailed claim for DIC under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  38 U.S.C. § 5103 (a) (West 2014); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The record shows that the appellant was mailed a letter in December 2009 advising her of what evidence was needed to substantiate her claim of entitlement to DIC and of the evidence that she should submit and that which VA would obtain on her behalf. 

The Board also finds the appellant has been afforded adequate assistance in response to her claim.  The Veteran's service treatment records (STRs) are on file, VA and private treatment notes have been obtained, and the Veteran's death certificate is on file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159 (c)(4).  The Board notes that the Veteran was provided a VA examination in July 2008, at which he was not diagnosed with asbestosis or other respiratory condition linked to service.  The Board finds this examination report to be thorough, complete, and sufficient upon which to base a decision.

In conclusion, based on the foregoing, the Board finds that the appellant has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

II. Cause of Death

In order to establish service connection for the cause of the veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2016).  This determination will be made by exercising sound judgment, without recourse to speculation, after a careful analysis of all the facts and circumstances surrounding the death, including, particularly, autopsy reports.  Id.  

A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  A contributory cause of death is inherently one not related to the principal cause. 

In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection.  38 C.F.R. § 3.312 (c).  See, e.g, Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); see also Mattern v. West, 12 Vet. App. 222, 227-28 (1999).

In addition, VA regulations further provide that:
[s]ervice-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.

38 C.F.R. § 3.312(c)(3).

In the present case, the Veteran's death certificate discloses that he died in February 2009.  The cause of death is listed as lung cancer.  Shortly thereafter, in April 2009, the Board issued a decision denying the Veteran's claim for service connection for a respiratory disorder, claimed due to asbestos exposure.  As mentioned above already, the Veteran did not have a service-connected disability at the time of his death.

The appellant seeks service connection for the cause of the Veteran's death under the provision of 38 U.S.C.A. § 1310, maintaining that the Veteran's death is related to service on the basis that asbestos exposure while serving aboard the U.S. Coast Guard Cutter Humboldt, from January 1952 to October 1952, contributed to his ongoing lung damage and ultimately to his lung cancer, which contributed to his death. 

The Veteran's STRs indicate that he served aboard the CGC Humboldt (WAVP-372) during at least some portion of the period noted by the appellant.  Mere presence aboard a ship is not one that is normally associated with probable asbestos exposure, and the Veteran's DD-214 does not reveal any MOS normally associated with a high risk of exposure to asbestos.  However, as previously conceded, the Board will presume that the Veteran was exposed to asbestos during service.  Thus, the primary question is whether or not he had disability related to that exposure, which would warrant service connection, and, in turn, if it contributed to his death.

In this regard, the Veteran's STRs show no complaints, treatments or diagnoses of any respiratory condition; his entrance and separation examinations reflect no respiratory abnormalities.  Furthermore, while pursuing his claim for service connection, the Veteran never alleged that his respiratory symptoms actually began on active duty. 

In addition, the records show that the Veteran first sought treatment for shortness of breath in October 2003.  His initial examination noted that he was a cigarette smoker who had quit five weeks previously.  There was no mention of asbestos exposure at that time.  The Veteran had nodules discovered on his lungs in April 2004.  These nodules were determined to be neuroendocrine large cell carcinoma and the Veteran's upper lobe of his right lung was removed in March 2005.  Testing by the Veteran's private physicians confirmed that the cancer was unrelated to asbestos exposure. During the Veteran's cancer evaluation and treatment, however, a private January 2005 CT scan was conducted, which reported shows that "there are pleural wall calcifications seen within the bilateral lower lobes posteriorly unchanged, consistent for asbestosis related pleural disease."

In June 2008, the Veteran was hospitalized for shortness of breath.  The physician diagnosed the Veteran with acute hypoxic respiratory failure complicating pulmonary fibrosis, chronic obstructive pulmonary disease (COPD) in exacerbation, recent bronchoscopy.  Under the Veteran's history, the physician noted the Veteran smoked up to two packs of cigarettes per day for 57 years and that two brothers had died from "lung cancer complicating cigarette smoking."  The physician also noted a past history of asbestos exposure in his initial notes.  The physician specifically noted in his impressions an exacerbation of COPD superimposed over significant restrictive pulmonary physiologic defects. 

A private CT scan report dated in July 2008, noted "slight fibrotic change in the left upper node medially" and "an irregular, partially calcified density" also in the left upper lobe. 

Prior to his demise, the Veteran submitted two letters from his private treating physician discussing the possible effect of asbestos exposure on the Veteran's lungs.  The first letter, dated in May 2006, stated, "From reviewing your chart, the chest x-ray did show evidence of what would seem asbestosis of your chest...I am convinced that the asbestos exposure affected your lungs, but I cannot say that the asbestos produced your tumor."  The physician provided another letter dated in June 2006.  In that letter the physician noted that a prior CT scan had "shown a patchy density involving the medial aspect of the left upper lobe.  There was also a density in the anterior segment of the right upper lobe extending to the lateral pleural surface.  Also scattered pleura calcification was noted consistent with asbestos exposure."  Based on the CT findings, the physician concluded, "I do think that asbestos exposure may have affected your lung somehow and possibly the lung function." 

Based on the foregoing, in July 2008, the Veteran had a VA examination, including a CT scan.  The scan showed a partially calcified irregular density on the left upper lung.  The CT examiner's report did not associate the calcified density with asbestos exposure concluding, "There is no evidence of asbestos exposure or asbestosis." The VA examination included an extensive review of the Veteran's past medical history, and both an interview with and physical examination of the Veteran.  The examiner noted that the Veteran had "smoked 1 - 1 1/2 PPD for 50 years, quit in 2003 before cancer found."  The examiner also took note of the private physician's conclusion that the Veteran's past history of asbestos exposure had affected his lungs.  Nevertheless, after considering the Veteran's history, the examiner diagnosed the Veteran with restrictive respiratory, interstitial respiratory disease, but concluded "[t]here is insufficient evidence to warrant a diagnosis of asbestosis at this time." 

The Board is cognizant that the private physician offered some rationale for his opinion, citing to a chest x-ray and the September 2005 CT scan findings of a patchy density involving the medial aspect of the left upper lobe, as well as a density on the anterior segment of the right upper lobe.  The physician's ultimate conclusion was that "I do think that asbestos exposure may have affected your lung somehow and possibly the lung function."  

On the other hand, the VA examiner reviewed multiple CT scans of records, including both those that were and were not found to be suggestive of asbestos-related findings, as well as the treatment records discussed above, and ultimately concluded that there was insufficient evidence to warrant a diagnosis of asbestosis. 

In short, then, the evidence as a whole shows that the Veteran likely had asbestos exposure.  After review of all the procurable evidence of record, it appears at this time that the evidence is in relative equipoise as to whether he had an asbestos-related disease.  Thus, as the benefit-of-the-doubt doctrine is for application to this issue of material fact, the Board finds the asbestos-related disease related to his military service.  In addition, the Board notes that under 38 C.F.R. § 3.312(c)(3), the question is whether this asbestos-related lung disease resulted in debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  In this case, that was lung cancer.  

The Board again finds the evidence in relative equipoise as to whether the Veteran's asbestos-related lung disease resulted in debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  The effects of this disease on his lungs is clearly shown throughout the medical evidence.  Moreover, the Board recognizes the difference between obstructive lung disease (as is typically caused by smoking) and restrictive lung disease (often caused by exposure to asbestos).  

Here, it is clear the Veteran suffered from a rather severe restrictive lung disease, which weakened his lungs and made him more susceptible to the effects of his lung cancer.  It does not require a doctor to make every kind of evidence determination.  Although a lay person (including a lay adjudicator) is not always competent to make the connection, in this case it is within the competence of the lay appellant and the lay adjudicator to reach the conclusion of these debilitating effects based upon the overall factual picture and general medical knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").  

Accordingly, the benefit-of-the-doubt doctrine is for application and service connection for the cause of the Veteran's death is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].")




ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


